
	

115 S2926 IS: Improving Recovery and Reunifying Families Act
U.S. Senate
2018-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 2926
		IN THE SENATE OF THE UNITED STATES
		
			May 22, 2018
			Mr. Menendez (for himself and Mr. Scott) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend part B of title IV of the Social Security Act to require the Secretary of Health and Human
			 Services to conduct a family recovery and reunification program
			 replication project to help reunify families and protect children with
			 parents or guardians with a substance use disorder who have temporarily
			 lost custody of their children.
	
	
		1.Short title
 This Act may be cited as the Improving Recovery and Reunifying Families Act.
 2.Family Recovery and Reunification Program Replication ProjectSection 435 of the Social Security Act (42 U.S.C. 629e) is amended by adding at the end the following:
			
				(e)Family Recovery and Reunification Program Replication Project
 (1)PurposeThe purpose of this subsection is to provide resources to the Secretary to support the conduct and evaluation of a family recovery and reunification program replication project (referred to in this subsection as the project) and to determine the extent to which such programs may be appropriate for use at different intervention points (such as when a child is at risk of entering foster care or when a child is living with a guardian while a parent is in treatment). The family recovery and reunification program conducted under the project shall use a recovery coach model that is designed to help reunify families and protect children by working with parents or guardians with a substance use disorder who have temporarily lost custody of their children.
 (2)Program componentsThe family recovery and reunification program conducted under the project shall adhere closely to the elements and protocol determined to be most effective in other recovery coaching programs that have been rigorously evaluated and shown to increase family reunification and protect children and, consistent with such elements and protocol, shall provide such items and services as—
 (A)assessments to evaluate the needs of the parent or guardian; (B)assistance in receiving the appropriate benefits to aid the parent or guardian in recovery;
 (C)services to assist the parent or guardian in prioritizing issues identified in assessments, establishing goals for resolving such issues that are consistent with the goals of the treatment provider, child welfare agency, courts, and other agencies involved with the parent or guardian or their children, and making a coordinated plan for achieving such goals;
 (D)home visiting services coordinated with the child welfare agency and treatment provider involved with the parent or guardian or their children;
 (E)case management services to remove barriers for the parent or guardian to participate and continue in treatment, as well as to re-engage a parent or guardian who is not participating or progressing in treatment;
 (F)access to services needed to monitor the parent’s or guardian's compliance with program requirements;
 (G)frequent reporting between the treatment provider, child welfare agency, courts, and other agencies involved with the parent or guardian or their children to ensure appropriate information on the parent’s or guardian's status is available to inform decision-making; and
 (H)assessments and recommendations provided by a recovery coach to the child welfare caseworker responsible for documenting the parent’s or guardian's progress in treatment and recovery as well as the status of other areas identified in the treatment plan for the parent or guardian, including a recommendation regarding the expected safety of the child if the child is returned to the custody of the parent or guardian that can be used by the caseworker and a court to make permanency decisions regarding the child.
						(3)Responsibilities of the secretary
 (A)In generalThe Secretary shall, through a grant or contract with 1 or more entities, conduct an evaluation of the family recovery and reunification program under the project.
 (B)RequirementsIn identifying 1 or more entities to conduct the evaluation of the family recovery and reunification program, the Secretary shall—
 (i)determine that the area or areas in which the program will be conducted have sufficient substance use disorder treatment providers and other resources (other than those provided with funds made available to carry out the project) to successfully conduct the program;
 (ii)determine that the area or areas in which the program will be conducted have enough potential program participants, and will serve a sufficient number of parents or guardians and their children, so as to allow for the formation of a control group, evaluation results to be adequately powered, and preliminary results of the evaluation to be available within 4 years of the program's implementation;
 (iii)provide the entity or entities with technical assistance for the program design, including by working with 1 or more entities that are or have been involved in recovery coaching programs that have been rigorously evaluated and shown to increase family reunification and protect children so as to make sure the program conducted under the project adheres closely to the elements and protocol determined to be most effective in such other recovery coaching programs;
 (iv)assist the entity or entities in securing adequate coaching, treatment, child welfare, court, and other resources needed to successfully conduct the family recovery and reunification program under the project; and
 (v)ensure the entity or entities will be able to monitor the impacts of the program in the area or areas in which it is conducted for at least 5 years after parents or guardians and their children are randomly assigned to participate in the program or to be part of the program's control group.
							(4)Evaluation requirements
 (A)In generalThe Secretary, in consultation with the entity or entities conducting the family recovery and reunification program under the project, shall conduct an evaluation to determine whether the program has been implemented effectively and resulted in improvements for children and families. The evaluation shall have 3 components: a pilot phase, an impact study, and an implementation study.
 (B)Pilot phaseThe pilot phase component of the evaluation shall consist of the Secretary providing technical assistance to the entity or entities conducting the family recovery and reunification program under the project to ensure—
 (i)the program's implementation adheres closely to the elements and protocol determined to be most effective in other recovery coaching programs that have been rigorously evaluated and shown to increase family reunification and protect children; and
 (ii)random assignment of parents or guardians and their children to be participates in the program or to be part of the program's control group is being carried out.
 (C)Impact studyThe impact study component of the evaluation shall determine the impacts of the family recovery and reunification program conducted under the project on the parents and guardians and their children participating in the program. The impact study component shall—
 (i)be conducted using an experimental design that uses a random assignment research methodology; (ii)consistent with previous studies of other recovery coaching programs that have been rigorously evaluated and shown to increase family reunification and protect children, measure outcomes for parents and guardians and their children over multiple time periods, but not for any period of less than 5 years; and
 (iii)include measurements of family stability and parent, guardian, and child safety for program participants and the program control group that are consistent with measurements of such factors for participants and control groups from previous studies of other recovery coaching programs so as to allow results of the impact study to be compared with the results of such prior studies, including with respect to comparisons between program participants and the program control group regarding—
 (I)safe family reunification; (II)time to reunification;
 (III)permanency (such as through measures of reunification, adoption, or placement with guardians); (IV)safety (such as through measures of subsequent maltreatment);
 (V)parental or guardian treatment persistence and engagement; (VI)parental or guardian substance use;
 (VII)juvenile delinquency; (VIII)cost; and
 (IX)other measurements agreed upon by the Secretary and the entity or entities operating the family recovery and reunification program under the project.
 (D)Implementation studyThe implementation study component of the evaluation shall be conducted concurrently with the conduct of the impact study component and shall include, in addition to such other information as the Secretary may determine, descriptions and analyses of—
 (i)the adherence of the family recovery and reunification program conducted under the project to other recovery coaching programs that have been rigorously evaluated and shown to increase family reunification and protect children; and
 (ii)the difference in services received or proposed to be received by the program participants and the program control group.
 (E)ReportThe Secretary shall publish on an internet website maintained by the Secretary the following information:
 (i)A report on the pilot phase component of the evaluation. (ii)A report on the impact study component of the evaluation.
 (iii)A report on the implementation study component of the evaluation. (iv)A report that includes—
 (I)analyses of the extent to which the program has resulted in increased reunifications, case closures, net savings to the State or States involved, or other outcomes;
 (II)if, based on such analyses, the Secretary determines the program should be replicated, a replication plan; and
 (III)such recommendations for legislation and administrative action as the Secretary determines appropriate.
 (5)Authorization of appropriationsIn addition to any amount otherwise made available to carry out this subpart, there are authorized to be appropriated to the Secretary, $15,000,000 for fiscal year 2019 to carry out the project, which shall remain available through fiscal year 2026..
		
